DETAILED ACTION
Claims 1-33 are presented for examination.
The present application is being examined under the AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
This action is responsive to the following communication: corresponding claims filed on 03-21-2021.

Domestic Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) (International) is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c), which papers have been placed of record in the file. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07-14-2021 is in compliance with the provisions of 37 CFR 1.97

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
For faster processing of Terminal Disclaimer the USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/ patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


As per claims 1-10, 14-33 of the instant application, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,956,220 (hereinafter Application ‘220). Although the claims at issue are not identical, they are not patentably distinct from each other because the following:

As per claims 1, 14, 24, Application ‘220 discloses a computer-implemented method of limiting a control effort on a system comprising a processor having a first cluster having one or more cores and a second cluster having one or more cores, the method comprising: determining a control effort limit for the processor; 
determining a dynamic voltage and frequency scaling (DVFS) state for at least one of the first cluster or second cluster of cores, using the control effort limit and a power map comprising a plurality of DVFS states for each of the first and second cluster of cores, the power map indexed by the control effort limit; (determining a control effort limit for the processor; determining a dynamic voltage and frequency scaling (DVFS) state for at least one of the first cluster or second cluster of cores, using the control effort limit and a power map comprising a plurality of DVFS states for each of the first and second cluster of cores, the power map indexed by the control effort limit; Claim 1) 
receiving a recommendation that threads scheduled for execution be run on the at least one of the first or second cluster of cores at a DVFS state different than the DVFS state determined using the control effort limit; and (eceiving a recommendation that threads scheduled for execution be run on the at least one of the first or second cluster of cores at a DVFS state different than the DVFS state determined using the control effort limit; claim 1) 
setting the DVFS state of the at least one of the first or second cluster of cores to the DVFS state determined using the control effort limit. (setting the DVFS state of the at least one of the first or second cluster of cores to the DVFS state determined using the control effort limit; claim 1) 
As per claims 2, 15, 25, Application ‘220 discloses a method further comprising: determining that a total energy dissipated in the processor for a first predetermined period of time is greater than an instantaneous power target for the processor; and wherein the control effort limit for the processor is determined at least in part on the total energy dissipated in the processor for the first predetermined period. (claim 2) 
As per claims 3, 16, 26, Application ‘220 discloses a method further comprising: reducing the control effort limit in response to determining that an average power consumed by the processor for a second period of time is greater than an average power target for the processor or in response to determining that an average energy dissipated per instruction is greater than a predetermined efficiency threshold for a predetermined period of time. (educing the control effort limit in response to determining that an average power consumed by the processor for a period of time is greater than an average power target for the processor, wherein the period of time is after determining the average power target, or in response to determining that an average energy dissipated per instruction is greater than a predetermined efficiency threshold for a predetermined period of time; claim 1, Claim 5) 
As per claims 4, 17, 27, Application ‘220 discloses a method further comprising: monitoring, by the system, a plurality of power zones within the system, wherein each power zone includes a low pass filter having a target power, a filter method, a time constant, a power delta, and the filter method determines a filtered power for the power zone; reducing the control effort limit in response to determining that, for a power zone in the plurality of power zones: at a first time, t0, the filtered power for the power zone was less than the power target for the power zone, less a power delta for the power zone; and at a second time, t1 that is later than t0, the filtered power for the power zone exceeds the target power for the power zone. (claim 3)
As per claims 5, 18, 28, Application ‘220 discloses a method further comprising: continuing to monitor, and determine filtered power for, the power zone that exceeded the target power for the power zone, less the power delta for the power zone; and continuing to reduce the control effort limit until the filtered power for the power zone tracks the target power for the power zone. (claim 4) 
As per claims 6, 19, 29, Application ‘220 discloses a method further comprising: reducing the control effort limit in response to determining at least one of: determining that a measured or estimated current limit for the processor is exceeded for a predetermined period of time; and determining that a number of instructions blocked from execution exceeds a peak throttle rate target for the predetermined period of time, wherein a throttling that blocks the instructions is done by hardware in the system. (claim 1, Claim 5)
As per claims 7, 20, 30, Application ‘220 discloses a method further comprising: determining a maximum fast die temperature limit for at least one of the first or second cluster of cores; and determining a maximum control effort for the cluster based at least in part of the maximum fast die temperature and the power map. (claim 6) 
As per claims 8, 21, 31, Application ‘220 discloses a method further comprising: in response to determining that the control effort limit exceeds the maximum control effort limit, setting the control effort limit to the maximum control effort for the processor. (claim 7)
As per claims 9, 22, 32, Application ‘220 discloses a method further comprising: 
masking off one or more cores in at least one of the first cluster of cores or the second cluster of cores, such that the masked off cores do not execute a thread; and limiting a rate at which masking off of one or more cores can occur. (claim 8)
As per claims 10, 23, 33, Application ‘220 discloses a method further comprising: 
the processor comprises an asymmetric processor; the first cluster of cores comprises a plurality of performance cores (P-cores); and the second cluster of cores comprises a plurality of efficient cores (E-cores). (claim 9) 



Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “closed loop thermal management system” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As per dependent claims 12-13, these claims are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Action May Be Required By Applicants 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may do one of the following:  
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function). For example, Applicant may amend the claimed term from “control block” to “control logic” or “control circuit” as these alternative terms have been found by the courts to recite sufficient structure. Or alternatively, Applicants may: 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,14,24, 10, 23, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Pusukuri et al. [Publication No. 2015/0355700 A1] in view of Hsu et al. [Publication No. 2016/0062447 A1].
As per claims 1, 14, 24, Pusukuri et al. discloses a computer-implemented method of limiting a control effort on a system comprising a processor having a first cluster having one or more cores and a second cluster having one or more cores, the method comprising: [ processor 202 having first cluster of (core 0, core 1) and second cluster of (core 2 and core );  Fig 2] 
determining a control effort limit for the processor; [inter alia: The processor may reduce a frequency of the selected processing core or cores to reduce the power consumption; abstract] 
determining a dynamic voltage and frequency scaling (DVFS) state for at least one of the first or second of cores, using the control effort limit and; [inter alia: allocating, to a first processing core of the plurality of processing cores….[and] reducing a frequency of the first processing core to reduce the selected processing core's power consumption [0002] Moreover, Pusukuri discloses the invention directed to controlling the frequency to a second core and third core, respectively. [003-004] According to Pusukuri, discloses various aspects for “determining an appropriate frequency of one or more processing cores based on the sequences of instructions assigned to each processing core. [0028] As stated further by Pusukuri, the system is further directed to change the power consumption of the processing core by “operating frequency of the selected processing core may be reduced using a dynamic power reduction technique such as dynamic voltage and frequency scaling, dynamic clock and voltage scaling, and similar power reduction techniques” [0053] Thereby, the teaching of controlling voltage and frequency to first core and a second core, or alternatively to one or more cores is construed as group of cores which substantially similar to the claimed feature of controlling the “cluster” using DVFS.     
receiving a recommendation that threads scheduled for execution be run on the at least one of the first or second of cores at a DVFS state different than the DVFS state determined using the control effort limit; and [inter alia: Pusukuri discloses various aspects for “determining a thread execution metric for each of a plurality of threads scheduled for execution in a processor including a plurality of processing cores” and “allocating, to a first processing core of the plurality of processing cores,” and further “reducing a frequency of the first processing core to reduce the selected processing core's power consumption”.  In an aspect of Pusukuri teaching is allocating threads to “to a second processing core of the plurality of processing cores” where the second processing core is further controlled by “increasing a frequency of the second processing core” and  another aspect of Pusukuri is teaching is to allocate threads to third processing core and adjusting the frequency to the third processing core. As stated further by Pusukuri, the system is further directed to change the power consumption of the processing core by “operating frequency of the selected processing core may be reduced using a dynamic power reduction technique such as dynamic voltage and frequency scaling, dynamic clock and voltage scaling, and similar power reduction techniques” [002-004, 0053, Fig 3] Pusukuri further discloses that the frequency state of these cores to be different by reducing the frequency in the first core, increasing the frequency on the second core and the frequency for the third core to be in between the frequencies found between the first and second core [At least Claims 1-6] Therefore, these different voltages/frequencies assigned to the cores are construed as the cores having different operating states which is similar to the claimed expression of cores are operating with different DVFS states. 
setting the DVFS state of the at least one of the first or second of cores to the DVFS state determined using the control effort limit. [inter alia: Pusukuri discloses various aspects for “determining a thread execution metric for each of a plurality of threads scheduled for execution in a processor including a plurality of processing cores” and “allocating, to a first processing core of the plurality of processing cores,” and further “reducing a frequency of the first processing core to reduce the selected processing core's power consumption”.  In an aspect of Pusukuri teaching is allocating threads to “to a second processing core of the plurality of processing cores” where the second processing core is further controlled by  “increasing a frequency of the second processing core” and  another aspect of Pusukuri is teaching is to allocate threads to third processing core and adjusting the frequency to the third processing core. As stated further by Pusukuri, the system is further directed to change the power consumption of the processing core by “operating frequency of the selected processing core may be reduced using a dynamic power reduction technique such as dynamic voltage and frequency scaling, dynamic clock and voltage scaling, and similar power reduction techniques” [002-004, 0053, Fig 3] Pusukuri further discloses that the frequency state of these cores to be different by reducing the frequency in the first core, increasing the frequency on the second core and the frequency for the third core to be in between the frequencies found between the first and second core [At least Claims 1-6] Therefore, these different voltages/frequencies assigned to the cores are construed as the cores having different operating states which is similar to the claimed expression of cores are operating with different DVFS states.
Pusukuri discloses the invention in controlling the voltage and frequency among one or more cores based on execution metric for threads. These controls efforts in adjusting the frequency and voltage according to Pusukuri may be perform at least “simultaneously”.[Fig 6, 0072] Meanwhile, it appears that Pusukuri may not distinctly disclose controlling the power consumption scaling to a plurality of processor core groups. 
However, Hsu et al. explicitly discloses the invention directed to controlling the power consumption scaling to a plurality of processor core groups. In particular, Hsu et al. discloses the following:
discloses a computer-implemented method of limiting a control effort on a system comprising a processor having a first cluster having one or more cores and a second cluster having one or more cores, the method comprising:[inter alia: processor 100 having first cores and second cores; Fig 1] 
determining a control effort limit for the processor; [inter alia: Hsu discloses the invention directed to a performing a “power management process” that uses DFVS table 200 [Fig 2] or DFVS tables [Fig 3] associated with a group of first cores and second cores.[Fig 1] 
determining a dynamic voltage and frequency scaling (DVFS) state for at least one of the first cluster or second cluster of cores; [inter alia: Hsu discloses the invention directed to a performing a “power management process” that uses DFVS table 200 [Fig 2] or DFVS tables [Fig 3] associated with a group of first cores and second cores.[Fig 1] According to Hsu, the DVFS tables are responsible for setting a performance index A and power index B for said first and second group of cores [0022, Figs 2-5]. In various aspects, Hsu discloses where the performance setting index and power setting index for a “number of active first cores” designated as “P” and a “number of active second cores” designated as “Q”, to include various frequency/voltage settings, i.e., Freq_b1, Freq_b2, Freq_L1, Freq_L2 and similarly various voltage settings, respectively, illustrated in Figs 2-3, Figs 4-5]
a power map comprising a plurality of DVFS states for each of the first and second cluster of cores, the power map indexed by the control effort limit; [inter alia: Hsu discloses the invention directed to a performing a “power management process” that uses DFVS table 200 [Fig 2] or DFVS tables [Fig 3] associated with a group of first cores and second cores.[Fig 1] According to Hsu, the DVFS tables are responsible for setting a performance index A and power index B for said first and second group of cores [0022, Figs 2-5]
receiving a recommendation that threads scheduled for execution be run on the at least one of the first or second of cores at a DVFS state different1 than the DVFS state determined using the control effort limit; and [inter alia: generate at least a DVFS table [ Figs 4-5] and “Configure the first cores 110 according to the first settings 210 of the selected entry 204 and configure the second cores 120 according to the second settings 220 of the selected entry 204” [Figs 4-5]
setting the DVFS state of the at least one of the first or second cluster of cores to the DVFS state determined using the control effort limit. [inter alia: generate at least a DVFS table [ Figs 4-5] and “Configure the first cores 110 according to the first settings 210 of the selected entry 204 and configure the second cores 120 according to the second settings 220 of the selected entry 204” [Figs 4-5]
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pusukuri et al. and Hsu et al. because, both references are in the same field of endeavor. Hsu’s teaching of employing power and performance settings for one or more group pf processor cores would enhance Pusukuri's system by allowing system to meet power and performance needs based on user’s activity, thus improving system performance.
As per claim 14, it is directed to a product claim to implement the method steps set forth in claim 1. Pusukuri as modified teaches the claimed method steps. Therefore, Pusukuri as modified teaches a product claim to implement the claimed method steps.
As per claim 24, it is directed to a system claim to implement the method steps set forth in claim 1. Pusukuri as modified teaches the claimed method steps. Therefore, Pusukuri as modified teaches a system claim to implement the claimed method steps.
As per claims 10, 23, 33 Pusukuri as modified discloses further comprising10. The method of claim 1, wherein: the processor comprises an asymmetric processor; [Pusukuri et al. ; The SOC 100 may include a number of heterogeneous processors, such as a digital signal processor (DSP) 102, a modem processor 104, a graphics processor 106, and an application processor 108.  The SOC 100 may also include one or more coprocessors 110 (e.g., vector co-processor) connected to one or more of the heterogeneous processors 102, 104, 106, 108; 0031] [Hse first cores an second cores ; 0017]
the first cluster of cores comprises a plurality of performance cores (P-cores); and the second cluster of cores comprises a plurality of efficient cores (E-cores). the performance of each first core 110 is greater than that of each second core 120, and the energy efficient of each second core 120 is greater than that of each first core 110.  In other words, power consumed by each active first core 110 is greater than that of an active second core 120, and performance of the active first core 110 for executing instructions is greater than that of the active second core 120 for executing the same 
instructions.  Accordingly, high-performance cores (i.e. the first cores 110) with energy efficient cores (i.e. the second cores 120) are combined on the same SOC (System-on-Chip) to reduce energy consumption (and hence preserve battery power), while still delivering peak performance.  Since both the first cores 110 and the second cores 120 are architecturally compatible, workloads of the computer system 10 can be allocated to each core, on demand, to suit performance needs.  High intensity tasks such as games are attempted to be allocated to the first cores 110, for example, while less demanding tasks such as email and audio playback are attempted to be allocated to the second cores 120; 0017]
Claims 2, 15 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pusukuri et al. [Publication No. 2015/0355700 A1] in view of Hsu et al. [Publication No. 2016/0062447 A1] and further view of Lee et al. [Publication no. 2017/0262030 A1] 
As per claims 2, 15, 25 Pusukuri as modified discloses the following: 
determining that a total energy dissipated in the processor for a first predetermined period of time [power values 204 for active cores for the processor [Figs 2-3], which means this power values are time dependent] 
determining an instantaneous power target [power budget] for the processor; and [inter alia: multi-core processor 100 may determines the power budget according to the sensed temperature.  When the first cores 110 and the second cores 120 are configured, the power consumption of the multi-core processor 100 would be maintained to be less than or equal to the power budget, such that the multi-core processor 100 will not be overheated [0027]
wherein the control effort limit for the processor is determined at least in part on the total energy dissipated in the processor for the first predetermined period. [inter alia: The entries 204 having the values of field of the power index B that are greater than the power budget would not be selected [0025]
Pusukuri as modified may not distinctly disclose the following:
determining that a total energy dissipated in the processor is greater than an instantaneous power target for the processor; and wherein the control effort limit for the processor is determined at least in part on the total energy dissipated in the processor.
However, Lee et al. discloses the following:
determining that a total energy dissipated in the processor is greater than an instantaneous power target for the processor; and wherein the control effort limit for the processor is determined at least in part on the total energy dissipated in the processor. [inter alia: the power consumption associated with the performance settings may be monitored and compared against the overall power budget (e.g., the enhanced S-TPE 103).  At decision block 520, if the power consumption of the active components exceeds the power budget, then the "yes" branch is followed to block 525 of FIG. 5B.  If the power consumption of the active components does not exceed the power budget, then the "no" branch is followed to block 535 of FIG. 5B. [0094] According to Lee, based on that above determination a power control effort is performed by following one of the branches illustrated in Fig 5B
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pusukuri as modified and Lee et al. because, all references are in the same field of endeavor. Lee’s teaching of limiting the current power consumption exceeding an overall power budget would enhance Pusukuri's as modified system by maintaining specific predetermined temperatures thus preventing a deterioration of the thermal design associated with the system. 
Claims 7, 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Pusukuri et al. [Publication No. 2015/0355700 A1] in view of Hsu et al. [Publication No. 2016/0062447 A1] and further view of Ahn et al. [Publication No. 2015/0121105 A1]

As per claims 7, 20, and 30, Pusukuri as modified does not distinctly disclose determining a maximum fast die temperature limit for at least one of the first or second cluster of cores; and determining a maximum control effort for the cluster based at least in part of the maximum fast die temperature and the power map.
However, Ahn et al. determining a maximum fast die temperature limit [first predetermined threshold] for at least one of the first or second cluster of cores[big cores] ; and determining a maximum control effort for the cluster based at least in part of the maximum fast die temperature and the power map. [reassigning at least one task making up the current core load to the little core for execution when the measured temperature of the big core reaches a first temperature threshold2, and performing at least one of clock gating and power gating on the big core [008], Fig 8 The migrating of the job queue for the big core to the small core may include swapping use of a normal dynamic voltage and frequency scaling (DVFS) table for the big core for use of a throttled DVFS table defining a performance range for only the small core. [0010, Fig 8]

It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Pusukuri as modified and Ahn et al. because, all references are in the same field of endeavor. Ahn’s’s teaching of changing various settings based on temperature threshold would enhance Pusukuri's as modified system by limiting overheating a processing element and thus improving system functionality. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by U.S. Publication No. 2015/0121105 (hereinafter AHN).

As per claim 11, AHN discloses a processing system comprising: 
a processor having at least two core types and at least one core of each core type; (Fig. 1 illustrates a processor 100 having cores of two types, namely, big cores and little cores) 
a temperature sensor for each core type; (Fig. 5 illustrates a temperature sensors (TSs) ) 
a scheduler comprising a scheduling queue for each core type; (¶ [0077] discloses a “switcher 300” that is responsible for assigning “tasks” between big and little cores. As seen in a greater detail, Fig. 7A illustrated task loads are assigned to job queues associated with cores. also, ¶s [0018]-[0019]) 
a closed loop performance controller (“kernel” program, that to a PHOSITA means that the program is executed by a processor) that determines a control effort for threads of a thread group, and recommends a core type and a dynamic voltage and frequency scaling for threads of the thread group; (¶ [0019] states that “The migrating of the first job queue for the first big core to the first small core may include swapping use of a first normal dynamic voltage and frequency scaling (DVFS) table for the first big core for use of a first throttled DVFS table defining a performance range for only the first small core, and the migrating of the second job queue for the second big core to the second small core may include swapping use of a second DVFS table for the second big core for use of a second throttled DVFS table defining a performance range for only the second small core.” 
a closed loop thermal management system that determines a control effort limit based at least in part on the temperature sensor for each core type; and (claim 19 states that “kernel configured to apply a different dynamic voltage and frequency scaling (DVFS) table to the core pair in response to a measured temperature for the first type core” ) 
wherein the control effort limit is used to limit the core type or DVFS state at which the scheduler will schedule threads in the thread group for execution. (Claim 15 states that “the migrating of the first job queue for the first big core to the first small core comprises swapping use of a first normal dynamic voltage and frequency scaling (DVFS) table for the first big core for use of a first throttled DVFS table defining a performance range for only the first small core, and the migrating of the second job queue for the second big core to the second small core comprises swapping use of a second DVFS table for the second big core for use of a second throttled DVFS table defining a performance range for only the second small core.” )
As per claim 12, AHN discloses wherein the system comprises a system on a chip. (CPU 100; Fig 2) 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2015/0121105 (hereinafter AHN) in view of U.S. Publication No. 2017/0318707 (hereinafter Shabbir).
As per claim 13, AHN does not distinctly disclose wherein one or both of the temperature sensors are virtual temperature sensors.
However, Shabbir discloses does not distinctly disclose wherein one or both of the temperature sensors are virtual temperature sensors (¶ [0036])
It would have been obvious before the effective filing date of the claimed invention to modify the teachings of AHN and Shabbir because both references are in the same field of endeavor. Shabbir’s teaching of  virtual temperature sensor would enhance AHN’s system because it would reduce cost and maximize chip density for other more critical components. 


Allowable Subject Matter
Claims 3-6, 8-9, 16-19, 21-22, 26-29, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art
Pertinent prior art for the instant application is U.S. U.S. Publication No. 2017/0371719 by Majumdar which discloses the invention directed to methods for performing temperature-aware task scheduling and proactive power management. A SoC includes a plurality of processing units and a task queue storing pending tasks. The SoC calculates a thermal metric for each pending task to predict an amount of heat the pending task will generate. The SoC also determines a thermal gradient for each processing unit to predict a rate at which the processing unit's temperature will change when executing a task. The SoC also monitors a thermal margin of how far each processing unit is from reaching its thermal limit. The SoC minimizes non-uniform heat generation on the SoC by scheduling pending tasks from the task queue to the processing units based on the thermal metrics for the pending tasks, the thermal gradients of each processing unit, and the thermal margin available on each processing unit.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUREL PRIFTI/Primary Examiner, Art Unit 2186                                                                                                                                                                                                        




Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov




	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “The operating frequency of the active first core 110 may be different from the operating frequency of the active second core 120, and the operating voltage of the 
        active first core 110 may be different from the operating voltage of the active second core 120”, thereby these differences in operating frequency and voltage between the different cores constitutes different operating states 
        2 Here, the first temperature threshold is construed the claimed max temperature because Ahn envisages a big core that reduces heat by implementing the process of power gating